                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 FRANCIS KYEM, individually and on behalf                   CIVIL ACTION
 of all others similarly situated,

        Plaintiff,                                          NO. 2:19-cv-05577-KSM

        v.

 MERAKEY USA, et al.,

        Defendants.


                                            ORDER

       AND NOW, this 30th day of April, 2021, upon consideration of Plaintiff’s Motion to

Proceed as a Collective Action and Facilitate Notice Under 29 U.S.C. § 216(b) (Doc. No. 24) and

the parties’ subsequent briefing and oral arguments, and for the reasons stated in the accompanying

memorandum, it is ORDERED that Plaintiff’s Motion is GRANTED IN PART AND DENIED

IN PART as follows:

       1.      The Court CONDITIONALLY CERTIFIES the following FLSA collective:

               All persons presently or formerly employed by Defendants Merakey
               USA and/or Merakey Children’s Services in the positions of
               Behavioral Specialist Consultant or Licensed Behavioral Specialist
               Consultant who were paid on an hourly basis and who were paid for
               at least thirty-two hours of work in two or more workweeks during
               the past three years.
        2.    The parties shall meet and confer regarding an amended notice to

the collective, which they shall jointly propose to the Court on or before May 5,

2021.

IT IS SO ORDERED.

                                                   /s/ Karen Spencer Marston
                                                   ______________________________
                                                   KAREN SPENCER MARSTON, J.
